Webb, Judge.
1. In this burglary case error is enumerated upon improper remarks of the district attorney during closing *573argument, which was not reported, and upon the trial court’s refusal to allow the argument to be reported at defendant’s expense. This enumeration is meritorious and requires reversal. Code Ann. § 6-805 (j); Dumas v. State, 131 Ga. App. 79, 82 (6) (205 SE2d 119).
Argued November 3, 1975
Decided November 14, 1975.
William Kenneth Carson, pro se,Douglas W. McDonald, for appellant.
Nat Hancock, District Attorney, for appellee.
2. There appears to be some merit in the complaint that the trial court failed to maintain a nonpartisan judicial attitude and in effect became the prosecutor, but inasmuch as reversal is directed on the ground set forth in Division 1 it is not necessary to pass upon that and other alleged errors.

Judgment reversed.


Bell, C. J., and Marshall, J., concur.